On June 4, 1952, respondent was injured in an automobile accident. Appellant was retained to represent him under a 50% retainer agreement. On September 9, 1953, a stipulation was signed by respondent, by appellant, and by one Vener, whereby (a) Vener was substituted in place of appellant as attorney for respondent; (b) in addition to $67.15 for disbursements, appellant was to receive 20% of the gross recovery, without deduction of any kind (either for further disbursements or for reimbursement of the compensation insurance carrier). On January 20, 1956, the action was settled for $75,000, of which defendants’ insurance carrier was to pay $50,000 (including repayment of the compensation lien of $9,215.23), and the corporate defendant was to pay $25,000 in monthly instalments of $1,000, with interest at 4%. Vener consented that the counsel fee be computed on the basis of the gross recovery, less the amount of the compensation lien. Appellant was not present and did not consent to the latter arrangement. When appellant refused to indorse the settlement cheek and notes unless Vener agreed to pay appellant in accordance with the stipulation of September 9, 1953, respondent moved to compel appellant to abide by the terms of the settlement of January 20, 1956, and to direct him to indorse the check and notes issued in accordance therewith. On the return date of the motion, Special Term directed that appellant appear and give testimony as to the services rendered by him. At the conclusion of the hearing, Special Term directed that (1) the combined counsel fee of Vener and appellant be limited to one third of the net recovery (i.e. the gross recovery of $75,000, less the compensation lien of $9,215.23); (2) appellant receive one third of said counsel fee, and (3) Vener receive two thirds thereof. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.